DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Christian, US 8001658 B2 in view of Lamkemeyer, US 5830391.  Christian discloses a watch device comprising a first component with a first guiding element and a second component with a second guiding element.  The first component is slidingly linked to the second component via the first and second guiding elements.  Christian discloses the first guiding element (shoe) with a guiding surface made of a plastic material.  The guiding element can either be made completely from the plastic material or it could be made from two components: a metal core embedded in a plastic material [0035]. Also, see the annotated drawing on the subsequent page.
“(35) As will also be seen, in this second embodiment, the rollers 19 are replaced with sliding shoes 39, 39' engaged in guide tracks 18 formed in the inside faces of the two side walls of the cover 13', 13''. The sliding shoes 39, 39, are made of a friction-reducing material that is also wear-resistant. They have a slightly arched profile which permits a precise fit in the respective guide tracks 18. These shoes may be either in one piece made of a material with a low coefficient of friction, such as a plastic, or formed essentially from metal covered with a wear-resistant material with a low coefficient of friction.”

	Regarding claim 1, Christian fails to disclose the first guiding surface made from a polymer material belonging to the family of polyarylether ketones (PAEK) having a filler charge of reinforcement fibers ;  and, in claim 8, Christian fails to disclose the second guiding element made from PAEK family of materials.  However, it is old and well known to make guiding elements from a plastic material in order to save costs in manufacturing, reduce the weight of the part while maintaining its strength and provide a lower coefficient of friction material to improve sliding contact between parts.  Furthermore, polymers made from the PAEK family of materials with reinforcement fibers are old and well known as shown in paragraph 9 of Lamkemeyer:
“(9) Sealing bar 40 preferably comprises a carbon fiber reinforced polytetrafluoroethylene, such as the material sold under the trademark ZYMAXX.RTM. by E. I. du Pont de Nemours and Company of Wilmington, Del. Other suitable materials include glass fiber reinforced polytetrafluoroethylene, metal reinforced polytetrafluoroethylene, polyaryl ether ketone, glass fiber reinforced polyaryl ether ketone, and carbon fiber reinforced polyaryl ether ketone. Polyaryl ether ketone is sold under the trademark TECAPEEK.RTM. by the Ensinger GmbH & Co. of Nufringen, Germany.”

Therefore, it would have been obvious to make Christian’s components from a polymer from the PAEK family of materials.

    PNG
    media_image1.png
    1147
    985
    media_image1.png
    Greyscale

	Regarding claim 9, Christian discloses a first guiding element with a first indexing element (20’a in figure 10) adapted to cooperate with a second indexing element (teeth 14”).
	Regarding claim 10, Christian discloses the first guiding element and the first indexing element as an assembly in a single piece, i.e., the shaft 21 is assembled with the guiding element (39’) to secure the first indexing element (20’a) to the assembly.
	Regarding claim 13 under one interpretation of the claim language, Christian fails to disclose the specific polymer being claimed.  However, the polymers defined in claim 13 are all old and well-known materials.  It is known that these types of polymer plastic materials save costs in manufacturing, reduce the weight of the part while maintaining its strength and provide a lower coefficient of friction material to improve sliding contact between parts.  Furthermore, polymers made from the PAEK family of materials such as PEEK are old and well known.  Therefore, it would have been obvious to make Christian’s components from a polymer from the PAEK family of materials such as PEEK.
	Regarding claim 14, Christian discloses a clasp cover made from a metallic material.  It is known that these types of clasps are normally formed from a metallic material.
	Regarding claim 15, Christian discloses a clasp with deploy[a]ment blades (31,32).
Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.  The applicant argues that Christian’s product would not be capable of handling the mechanical stresses that occur in this type of watch element.  However, Christian discloses an embodiment of the element being made from a metal material coated with the polymer. Please see the highlighted text in the passage.  Clearly, Christian does design a set of guides capable of withstanding the stresses of the environment of a wristwatch.  Or, the guides would fail.  Christian’s design takes both the stresses and the reduction of friction requirements into consideration in the design of their product.  One skilled in the art would not have to look to any other material or teaching to increase the strength of Christian’s guides.  Because, Christian’s guides already are made of material that can withstand the stresses that would be encounted.
“(35) As will also be seen, in this second embodiment, the rollers 19 are replaced with sliding shoes 39, 39' engaged in guide tracks 18 formed in the inside faces of the two side walls of the cover 13', 13''. The sliding shoes 39, 39, are made of a friction-reducing material that is also wear-resistant. They have a slightly arched profile which permits a precise fit in the respective guide tracks 18. These shoes may be either in one piece made of a material with a low coefficient of friction, such as a plastic, or formed essentially from metal covered with a wear-resistant material with a low coefficient of friction.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677